              Case 2:17-cr-00232-JAM Document 416 Filed 12/07/20 Page 1 of 2


 1 RANDY SUE POLLOCK
   Attorney at Law (CSBN 64493)
 2 286 Santa Clara Avenue
 3 Oakland, CA 94610
   Telephone: (510) 763-9967
 4 Facsimile: (510) 380-6551
   rsp@rspollocklaw.com
 5
 6 Attorney for Defendant
   ERAN BUHBUT
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
                                                       –ooo–
11
12     UNITED STATES OF AMERICA,                        Court No. 17-00232-JAM

13                      Plaintiff,
14
       vs.                                              AMENDED STIPULATION RE.
15                                                      INTERNATIONAL TRAVEL
       ERAN BUHBUT,
16                                                      ________________________________
                        Defendant.
17
                                                   /
18
19           In light of the parties’ separately filed stipulations regarding sentencing on January 21, 2021,
20 and the deposit of monies into the Court’s deposit fund, defendant Eran Buhbut, by and through his
21 counsel of record Randy Sue Pollock, and Assistant United States Attorney Miriam Hinman, hereby
22 stipulate and request that Mr. Buhbut be permitted to travel to Israel to see his sick father from
23 December 13, 2020 to January 1, 2021.
24           Defense counsel has spoken to Melissa Harberer from the Office of Pretrial Services and she

25 advised that their office does not make recommendations regarding international travel. Josh Libby,
26 who is the pretrial supervising officer in NDCA, advised defense counsel that Mr. Buhbut is in
27 compliance with all his reporting requirements.
28
     STIPULATION RE. INTERNATIONAL TRAVEL; ORDER RE. TRAVEL AND PASSPORT
     United States vs. Buhbut, CR. 17-00232-JAM
             Case 2:17-cr-00232-JAM Document 416 Filed 12/07/20 Page 2 of 2


 1         The parties therefore request that the Court order the following modifications to the
 2 defendant’s conditions of release:
 3      1. Mr. Buhbut may travel to Israel from December 13, 2020, and returning to California no later
 4         than January 4, 2021.

 5      2. Before his departure, Mr. Buhbut will provide Mr. Libby with his flight itinerary and where

 6         he will be staying in Israel.

 7      3. Mr. Buhbut’s Israeli passport, currently in the possession of the United States District Court

 8         Clerk’s Office in Sacramento, shall be released to him for purposes of his travel.

 9      4. Mr. Buhbut shall return his passport to Pretrial Services within 48 hours of his return to the

10         United States.

11
12 Date: December 7, 2020                                      Respectfully submitted,

13
14                                                             /s/ Randy Sue Pollock
                                                               Randy Sue Pollock
15                                                             Counsel for Defendant Eran Buhbut
16
17                                                             /s/ Miriam Hinman
                                                               Assistant United States Attorney
18
19
     IT IS SO FOUND AND ORDERED this 7th day of December, 2020.
20
21                                                      /s/ John A. Mendez
22                                                      THE HONORABLE JOHN A. MENDEZ
                                                        UNITED STATES DISTRICT COURT JUDGE
23
24
25
26
27
28
     STIPULATION RE. INTERNATIONAL TRAVEL; ORDER RE. TRAVEL AND PASSPORT
     United States vs. Buhbut, CR. 17-00232-JAM
